Citation Nr: 0424705	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Cousel




INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.  He died in June 2001, and the appellant is 
his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 RO decision, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

The Board notes that this appeal is being remanded to the RO 
via the Appeals Management Center, in Washington, DC.  VA 
will notify the appellant and her representative if further 
action is required on their part.


REMAND

The appellant claims that major depression, for which the 
veteran was receiving VA compensation payments, contributed 
to his death.  Specifically, in her July 2001 claim, she 
indicated that the veteran's myocardial infarction was the 
result of his neuropsychiatric disorder with hypertension.

The veteran died in June 2001, and his death certificate 
lists the immediate cause of death as acute myocardial 
infarction due to or as a consequence of coronary heart 
disease.  Other significant conditions contributing to death 
but not resulting in the underlying cause are hypertension, 
vascular dementia, and right-sided paresis secondary to 
stroke disorder.  At the time of the veteran's death, service 
connection was established for pulmonary tuberculosis.  The 
veteran was also in receipt of VA disability compensation 
pursuant to 38 U.S.C.A. § 1151, for a partial penectomy, and 
for major depression with psychotic features secondary to the 
partial penectomy.  His psychiatric disability was rated as 
70 percent disabling, effective since January 1998.  
Additionally, he was in receipt of a total disability rating 
based on individual unemployability, effective in January 
1998.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).  

A preliminary review of the record shows that the veteran was 
an inpatient at the Grand Rapids Home for Veterans at the 
time of his death in June 2001.  The RO should obtain the 
veteran's terminal records for consideration in connection 
with this appeal.  

The Board also notes that while being examined at the VA in 
June 1996, the veteran reported that he had been diagnosed 
with hypertension between 1948 and 1949.  Records in the 
claims file indicate that the veteran was hospitalized at the 
VA in November 1948 and again in December 1948; however, the 
file only contains hospital summaries and not the clinical 
records of those inpatient stays.  The RO should seek to 
obtain additional treatment records pertinent to those 
hospitalizations, as well as any other records relevant to 
treatment of the veteran for major depression, coronary 
artery disease, hypertension, vascular dementia, and paresis 
secondary to a stroke disorder.  

Finally, the Board notes that there is no medical opinion of 
record addressing the likelihood that the veteran's listed 
cause of death is related to service-incurred injury or 
disease.  Thus, after obtaining the above-mentioned treatment 
records of the veteran, the RO should seek a relevant VA 
medical opinion.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
health care providers (VA or non-VA) where 
the veteran received treatment for major 
depression, coronary artery disease, 
hypertension, vascular dementia, and 
paresis secondary to a stroke disorder 
prior to his death.  After receiving this 
information and any necessary releases, to 
include information for the Grand Rapids 
Home for Veterans, the RO should contact 
the named medical providers and obtain 
copies of all related medical records.  
This includes clinical records pertinent 
to the veteran's VA hospitalizations in 
November 1948 and December 1948.  
Responses, negative or positive, should be 
associated with the claims file.

2.  Thereafter, the RO should arrange for 
the claims file to be reviewed by a VA 
physician in order to clarify the cause(s) 
of the veteran's death and the etiology of 
the condition(s) that led to the cause of 
the veteran's death.  The physician is 
requested to identify all immediate, 
underlying and contributory causes of 
death, to include identifying any 
disability that contributed substantially 
or materially to the veteran's death, or 
combined with other disability led to 
death, or aided or lent assistance to the 
cause of death.  In particular the VA 
physician is requested to provide an 
opinion as to the likelihood that the 
veteran's major depression played any 
causal or contributory role in his death.  
The rationale for all opinions expressed 
should be provided, with reference to 
supporting information and findings in the 
claims file.

3.  After completion of the foregoing, the 
RO should readjudicate the appellant's 
claim of entitlement to service connection 
for the cause of the veteran's death.  If 
the decision remains adverse to the 
appellant, the RO should provide her and 
her representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


